Citation Nr: 0020092	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-00 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than November 5, 
1996 for an award of a 100 percent rating for schizophrenia, 
paranoid type.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from May 1974 to September 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a 100 percent rating for 
the veteran's service connected schizophrenia.  The veteran 
appealed the effective date of the award, February 24, 1997, 
assigned by the RO.  By rating action dated in October 1997, 
the RO assigned an effective date of November 5, 1996.  The 
veteran continued his appeal.  

The case was remanded by the Board in November 1999.  


FINDINGS OF FACT

1.  In a November 1993 rating action the RO confirmed a 70 
percent rating which had been in effect for schizophrenia, 
paranoid type.  The veteran did not appeal this decision. 

2.  The veteran filed a claim for an increased rating for his 
service-connected schizophrenia which was received by the RO 
on February 24, 1997.  

3.  In October 1997 the RO assigned an effective date of 
November 5, 1996, the date he was seen at a VA outpatient 
clinic, for the award of a 100 percent rating evaluation for 
the service connected schizophrenia, paranoid type.  

4.  The effective date for the award of the 100 percent 
rating evaluation for the service connected schizophrenia, 
paranoid type is July 13, 1996, the date the veteran was 
treated at a military medical facility.



CONCLUSION OF LAW

The criteria for an earlier effective date of July 13, 1996 
for the assignment of a 100 percent rating for schizophrenia, 
paranoid type have been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.132, Code 9203 (effective prior 
to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim for an 
effective date earlier than November 5, 1996 for a 100 
percent rating for the service-connected paranoid 
schizophrenia is well-grounded, meaning not inherently 
implausible.  All relevant facts have been properly developed 
and, therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  

38 U.S.C.A. § 5110 West 1991) provides that the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date. 

The effective date of an evaluation and award of compensation 
will be the date of the receipt of a claim or the date 
entitlement arose, whichever is later.  The effective date of 
an increased rating for a service-connected disability is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within 1 year from such date, otherwise, the date of 
the receipt of the claim.  38 C.F.R. § 3.400 (1999) 

When a formal claim has been filed, an informal request for 
an increased rating will be accepted as a claim.  38 C.F.R. § 
3.155.  Evidence received from a private physician or 
layperson will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. See 38 
C.F.R. § 3.157(b)(2).  The date of receipt of such evidence 
is considered the date of claim. Id.  VA medical records may 
form the basis of an informal claim for increased benefits 
where a formal claim of service connection has already been 
allowed.  38 C.F.R. § 3.157 (1999).

The applicable statutory and regulatory provisions, fairly 
construed, require that the VA look to all communications in 
the file that may be interpreted as applications or claims, 
formal and informal, for increased benefits and, then, to all 
other evidence of record to determine the "earliest date as 
of which", within the year prior to the claim, the increase 
in disability was factually ascertainable.  38 U.S.C. § 
5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a)

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen, In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay. The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that the regulations applicable to the evaluation 
of schizophrenia were amended as of November 7, 1996.  
Generally, where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, the revised regulations may 
not be applied prior to their effective date.  See 
38 U.S.C.A. § 5110 (g).  As the effective date of the award 
of a 100 percent rating has already been set at November 5, 
1996, the claim may only be evaluated utilizing the criteria 
in effect at that time.

Schizophrenia, paranoid type, will be evaluated as 100 
percent disabling where active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability; with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability, a 70 percent rating is 
warranted.  38 C.F.R. § 4.132, Code 9203  (effective prior to 
November 7, 1996).

Service connection for schizophrenia was established by the 
RO in a November 1977 rating decision.  A 100 percent rating 
was established at that time.  The rating was reduced to 50 
percent in a April 1980 rating decision, increased to 100 
percent in a March 1984 rating decision and reduced to 70 
percent in a May 1985 decision.  With the exception of 
temporary total evaluations assigned on the basis of 
hospitalization, the veteran's rating remained at 70 percent 
disabling until the rating action giving rise to the current 
appeal.  

In rating action dated on October 11, 1993 the RO confirmed a 
70 percent rating which had been in effect for schizophrenia, 
paranoid type.  The veteran was notified of this decision and 
of his appellate rights.  The veteran did not appeal this 
decision.  Accordingly, the November 1993 rating action is 
final.  38 U.S.C.A. § 7105 (West 1991).

VA medical records subsequent to October 11, 1993 show 
intermittent treatment for various physical and psychiatric 
disorders from November 1993 to the present.  These records 
show he was seen in November 1993 in order to have his 
medications refilled.  He was seen in August 1994 again for a 
refill of his medications.  He reported that he was doing 
well.  He denied hallucinations, suicidal ideation and sleep 
problems.  The examination showed was well dressed and 
interacted well.  There was spontaneous thought without 
flight of ideas.  He was euthymic with appropriate affect.  
He was oriented time four and his memory was intact.  He had 
good insight and poor judgment.  The assessment was 
schizoaffective disorder (bipolar), controlled.  

The veteran was seen in November 1994.  He reported some 
irritability and anxiety.  These feelings were precipitated 
by minor frustrations.  In February 1995 he reported that he 
was doing well.  His symptoms from his last appointment were 
gone.  He was seen for a follow-up in July 1995.  It was 
reported that he was doing very well.  In October 1995 he was 
seen for his medications.  It was reported that he was doing 
well.  There was no overt thought disorder.  

In March and July 1996 he was seen for physical problems.  In 
July 1996, the veteran was seen for a request to have his 
psychiatric medication, lithium, level checked.  

In August 1996, he was seen at the mental hygiene clinic to 
get a refill of his prescription medication prior to moving 
to a new location.  It was noted that he was maintained on 
Lithium and Sertaline medications and related no need to be 
seen for psychotherapy at that time.  The veteran indicated 
that he had not been employed since he was discharged from 
the Navy in 1977.  The treatment plan was for the veteran to 
be evaluated by a psychiatrist for follow-up care.  

VA outpatient treatment records show that in October 1996, 
the veteran was seen for an evaluation of his history of 
angina.  No complaints relating to his psychiatric disorder 
were noted at that time.  The veteran was seen at the mental 
health clinic in November 5, 1996.  At that time he stated 
that he was visiting in the area and ran out of his 
medication.  Medication was prescribed.  Subsequent VA 
medical records show treatment for his psychiatric disorder.

Received in February 1997 was a report from a military 
emergency room dated on July 13, 1996.  At that time the 
veteran reported an anxiety attack.  He had been fighting 
with his wife.  He had lost 25 pounds in the past 6 months.  
He reported he was under stress for the past month.  He 
denied suicidal or homicidal ideation.  He was referred to 
the mental health clinic.

The veteran's formal application for a total rating based on 
his service-connected schizophrenia was received by VA on 
February 24, 1997.  A VA psychiatric examination was 
conducted in July 1997.  At that time the diagnosis was 
schizophrenia, paranoid type.  The examiner indicated that 
the extent of the veteran's social and industrial 
adaptability limit was severe.

In September 1997 the RO increased the 70 percent rating in 
effect for schizophrenia to 100 percent disabling, effective 
February 24, 1997, the date of receipt of the formal claim 
for unemployability benefits.  In October 1997, the effective 
date was changed to November 5, 1996, the date of treatment 
at a VA medical facility.  

To summarize, the veteran was treated at the VA mental health 
clinic from November 1993 to 1996 primarily for refill of his 
medications and follow-up treatment.  Although he complained 
of increased irritability and anxiety in August 1994, when 
seen in February 1995 these symptoms were gone.  The 
pertinent VA medical records do not show a factually 
ascertainable increase in his psychiatric illness prior to 
November 5, 1996.  However, the evidence demonstrates that 
his psychiatric symptoms necessitated treatment at the 
emergency room of a military facility on July 13, 1996.  At 
that time the veteran reported an anxiety attack and the 
presence of stress with a recent substantial weight loss.  
The Board finds that this treatment record reflects a 
factually ascertainable increase in his disability.  A claim 
for increased benefits was received within one year 
thereafter.  Accordingly, the effective for the assignment of 
a 100 percent schedular evaluation is July 13, 1996.  


ORDER

An earlier effective date of July 13, 1996 for the assignment 
of a 100 percent rating for schizophrenia, paranoid type, is 
granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

